

115 HR 7090 IH: Miracle Mountain Designation Act
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7090IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Curtis (for himself, Mr. Bishop of Utah, Mr. Stewart, and Mrs. Love) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate a mountain in the State of Utah as Miracle Mountain.
	
 1.Short titleThis Act may be cited as the Miracle Mountain Designation Act. 2.FindingsCongress finds as follows:
 (1)On September 13, 2018, the Bald Mountain Fire burned nearly 20,000 acres of land in Utah. (2)Elk Ridge City, located in Utah County, was nearly the victim of this fire.
 (3)Suddenly, the fire halted its progression and, instead of burning into Elk Ridge City, stayed behind the mountain and spared the city.
 (4)Congress, in acknowledgment of this event, believes this mountain holds special significance to the residents of Elk Ridge City and surrounding communities.
 (5)The presently unnamed peak has been referred to as Miracle Mountain by many residents since the fire that nearly went into Elk Ridge City. 3.Miracle Mountain (a)DesignationThe mountain in the State of Utah, located at 39° 59′ 02N, 111° 40′ 12W, shall be known and designated as Miracle Mountain.
 (b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the mountain described in subsection (a) shall be considered to be a reference to Miracle Mountain.
			